Title: From Thomas Jefferson to Alexander Donald, 25 November 1790
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Philadelphia Nov. 25. 1790.

Your favor of Sep. 1. came to my hands a few days ago and gave me the first account of your safe arrival in England, on which, as well as your pleasant voyage accept my friendly congratulations. The incertainty of the footing on which the supplying the French market with tobacco will be put, induces me to believe that the surest mode of rendering you that service which I ever wish to render you, is to give a special recommendation on the subject to Mr. Short, who will best know to whom an efficacious application can be made, and who will make any use of my name in it which may seem to promise any effect. I presume he will be returning from Amsterdam to Paris about the time you will recieve this, or certainly very soon after. What business I do in Virginia myself with any mercantile house, I do with Mr. Brown for whose character, as given me by others I have great respect. With respect to my general affairs, they are in the hands of Colo. Lewis, and you know there is no delegating a trust by halves. I say to him always that when he can do business with Mr. Brown equally to his own mind, my partiality asks a preference of him. You will not expect mercantile news from me, and we have none political. I only add therefore assurances of the esteem with which I am Dear Sir your affectionate friend & servt.,

Th: Jefferson

